AQ 72A
(Rev. 8/82)

 

FILES
U.S. DISTRICT emus

wish d

In the Anited States District. Court
For the Southern District of Georgia _
Waprross Dibision

JUVENTINO CORIA PEREZ, *
*
Petitioner, * CIVIL ACTION NO.: 5:19-cv-18

* 7) 2 =

* : s a co <a

v. * oo 3 Bo

* “ ? ~ Toe)

— 23

WARDEN TRACY JOHNS, * of =s

Respondent. * ve - 2

a

ORDER “

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Juventino Perez
(“Perez”) filed Objections to this Report and Recommendation.
Dkt. No. 11.

In his Objections, Perez states his due process rights were
violated during the disciplinary hearing procedure at issue in
this case because he was not able to call a witness. Id. at pp.
1-2. Perez also states the Magistrate Judge was required to
examine the facts and evidence in this case. Id. at p. 2.

The Magistrate Judge properly examined the relevant case
law and applied it to the facts presented. Dkt. No. 10. The

Magistrate Judge did assess the record before the Court.

 
AO 724A
(Rev. 8/82)

 

However, the Magistrate Judge did not re-examine the record
before the Disciplinary Hearing Officer, nor should he have.
Id. at p. 5 (“Determining whether the ‘some evidence’ standard
is satisfied ‘does not require examination of the entire record,
independent assessment of the credibility of witnesses, or

f

weighing of the evidence.’” (quoting Smith v. Sec’y, Fla. Dep’t

 

of Corr., 432 F. App’x 843, 845 (llth Cir. 2011))). The
evidence before the Court reveals Perez received all process due
to him, and the Court need not consider Perez’s unsupported
assertions.

Accordingly, the Court OVERRULES Perez’s Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court GRANTS Respondent’s Motion to
Dismiss, DENIES Perez’s 28 U.S.C. § 2241 Petition, and DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal. Additionally, the Court DENIES Perez in

forma pauperis status on appeal.

SO ORDERED, this 6 d £ | ae, , 2019.

 

HON. LISA GODBEY WOOD, JUDGE
UNITED ATATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
